Citation Nr: 1010647	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional disability resulting from March 1990 
lumbar spine surgery at a VA medical facility. 

2.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for right lower 
extremity numbness and tingling, to include as secondary to 
low back disability.

5.  Entitlement to service connection for bilateral hip 
arthritis, to include as secondary to low back disability.

6.  Entitlement to service connection for right foot 
arthritis, to include as secondary to low back disability.

7.  Entitlement to service connection for right calf and foot 
atrophy, to include as secondary to low back disability. 

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for anxiety disorder.

10.  Entitlement to service connection for an ear disability 
(claimed as Meniere's disease).

11.  Entitlement to an initial, compensable, schedular rating 
for bilateral hearing loss, prior to June 29, 2005.

12.  Entitlement to an initial, compensable rating for 
bilateral hearing loss, on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321,. prior to June 29, 2005. 

13.  Entitlement to a schedular rating higher than 30 percent 
for bilateral hearing loss, from June 29, 2005 through March 
23, 2009.

14.  Entitlement to schedular rating higher than 30 percent 
for bilateral hearing loss, from June 29, 2005 through March 
23, 2009, 

15.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

16.  Entitlement to special monthly compensation, based on 
the need for regular aid and attendance and attendance.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
July 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in February and May 2004, November 
2005, January 2007, and October 2008.

In a February 2004 rating decision, the RO, inter alia, 
granted service connection and assigned an initial 
noncompensable (0 percent) rating for bilateral hearing loss, 
effective June 30, 2003 (the date of the claim for service 
connection).  In April 2004, the Veteran filed a notice of 
disagreement (NOD) with the initial rating assigned.  In 
January 2006, the RO issued a rating decision and a statement 
of the case (SOC) increasing the rating for bilateral hearing 
loss to 30 percent effective June 29, 2005 (the date of a VA 
evaluation).  In March 2006, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) stating that he was requesting a 40 percent rating 
for bilateral hearing loss.  In an April 2009 rating 
decision, the RO increased the rating for bilateral hearing 
loss to 40 percent, effective March 24, 2009 (the date of a 
VA evaluation).  

Because the appeal includes a request for a higher initial 
rating following the grant of service connection for 
bilateral hearing loss, the Board has characterized the claim 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, while the RO assigned a 40 
percent rating effective March 24, 2009 (which represents a 
full grant of the benefits requested), higher ratings are 
available for this disability prior to that date. Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In a May 2004 rating decision, RO declined to reopen a claim 
for service connection for a low back disability and denied 
service connection for right lower extremity numbness and 
tingling, for bilateral hip arthritis, for right foot 
arthritis, and for right calf and foot atrophy-each to 
include as secondary to a low back disability.  The Veteran 
filed a NOD in June 2004, and the RO issued a SOC in March 
2006.  The Veteran filed a VA Form 9 in April 2006.

In a November 2005 rating decision, RO denied compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for additional disability resulting from March 1990 lumbar 
spine surgery at a VA medical facility; and denied service 
connection for PTSD, for anxiety, and for major depression.  
The Veteran filed a NOD in January 2006, and the RO issued a 
SOC in April 2006.  In June 2007, the RO issued a SOC and a 
rating decision, granting service connection for major 
depression, which represents a full grant of the benefits 
requested with respect to this issue, but denying the other 
claims.  With respect to section 1151 compensation benefits, 
PTSD, and anxiety disorder, the Veteran filed a VA Form 9 
later that month.

In a January 2007 rating decision, RO denied service 
connection for Meniere's disease and a TDIU.  The Veteran 
filed a NOD in February 2007, and the RO issued a SOC in June 
2008.  The Veteran filed a VA Form 9 in August 2008.

In an October 2008 rating decision, RO denied special monthly 
compensation based on the need for regular aid and 
attendance.  The Veteran filed a NOD in November 2008, and 
the RO issued a SOC in April 2009.  The Veteran filed a VA 
Form 9 in May 2009.

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, along with a 
signed waiver of his right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  [Parenthetically, the Board notes that the Veteran 
did not request a hearing for bilateral hearing loss, and the 
June 2009 Board hearing did not address this issue.  With 
respect to his claim for special monthly compensation, the 
Veteran requested a Board hearing at the RO in his May 2009 
VA Form 9, this issue was not addressed during the June 2009 
Board address this issue.  Hence, as explained below, the 
Board is remanding the claim for special monthly compensation 
to afford the Veteran an opportunity for a Board hearing.]
 
With regard to the low back disability, the Board must 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection for 
the low back disability because this matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly-and, given the Board's 
favorable disposition of the petition to reopen-the Board 
has characterized the appeal as regards the low back 
disability encompassing matters identified as items 2 and 3 
on the title page.

The Board's decision on the matter of entitlement to section 
1151 compensation, the request to reopen the claim for 
service connection for a low back disability, and the claims 
for higher schedular ratings for bilateral hearing loss, are 
set forth below.  The remaining claims on appeal are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The Veteran sustained additional right lower extremity 
disability as a result of March 1990 lumbar spine surgery at 
a VA medical facility, which has been medically identified as 
foreseeable risk of such surgery.

3.  The only competent, probative medical opinion to address 
the question of whether the Veteran's additional right lower 
extremity disability resulting from the March 1990 lumbar 
spine surgery was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA physicians, or an event not reasonably 
foreseeable in connection with VA medical treatment, weighs 
against the claim.

4.  In a March 1990 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
disability; although notified of the denial later that month, 
the Veteran did not initiate an appeal.

5.  Additional evidence associated with the claims file since 
the RO's March 1990 denial includes evidence that was not 
previously before agency decision makers and is not 
cumulative or duplicative of other evidence of record; that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disability; 
and that raises a reasonable possibility of substantiating 
the claim.

6.  A December 2003 VA audiological evaluation revealed Level 
I hearing in each ear.  

7.  A June 29, 2005 VA audiological evaluation revealed Level 
V hearing in the 

8.  A March 2006 VA audiological evaluation revealed Level VI 
hearing in the right ear and Level VII in the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional disability resulting from March 1990 
lumbar spine surgery, are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2009).

2.  The RO's March 1990 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  As evidence received since the March 1990 decision is new 
and material, the criteria for reopening the claim for 
service connection for a low back disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for an initial compensable, schedular rating 
for bilateral hearing loss, prior to June 29, 2005, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(a), 4.85 (Diagnostic Code 
(DC) 6100), 4.86 (2009).

5.  The criteria for a schedular rating higher than 30 
percent for bilateral hearing loss, from June 29, 2005 
through March 23, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(a), 4.85 (Diagnostic Code (DC) 6100), 4.86 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In view of the Board's favorable disposition of the Veteran's 
petition to reopen the claim for service connection for a low 
back disability, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

Pertinent to the remaining matters herein decided, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
claim for service connection: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With respect to the claim for section 1151 benefits, June and 
December 2004 pre-rating letters provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for section 1151 compensation, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
this claim (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).  The November 2005 RO rating 
decision reflects the RO's initial adjudication of the claim 
after issuance of the June and December 2004 letters.  Hence, 
these letters meet Pelegrini's content of notice 
requirements, as well as the VCAA's timing of notice 
requirements.

The Board notes that if section § 1151 compensation is 
awarded, the underlying disability is treated in the same 
manner as if service connected.  As such, to whatever extent 
the notice requirements of Dingess/Hartman are applicable to 
this claim, the Board is denying section § 1151 compensation 
and no effective dates or ratings are being assigned.  
Therefore, the Veteran is not prejudiced by the absence of 
notice as to these elements.

With regard to the claims for higher ratings for bilateral 
hearing loss, an August 2003 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  Post-
rating, the January 2006 SOC and a May 2008 letter set forth 
the criteria for higher ratings for bilateral hearing loss.  
The May 2008 letter also provided general information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the May 2008 letter and an opportunity to 
respond, the June 2008 supplemental SOC (SSOC) reflects 
readjudication of the claims for increase.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA outpatient 
treatment records dated through August 2006, private 
treatment records from Central Point Medical Group, a private 
chiropractor, Southern Oregon Audiology, and Oregon Health 
Sciences University; and the reports of December 2003, June 
2005, March 2006 VA evaluations and examinations.  Also of 
record and considered in connection with the appeal are the 
transcript of the June 2009 Board hearing, and various 
written statements provided by the Veteran and by his wife 
and representative, on his behalf.  No further RO action on 
any of these matters, prior to appellate consideration, is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Section 1151 Benefits

The Veteran filed his claim for § 1151 compensation benefits 
in April 2004.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).

During the pendency of this claim, the regulation 
implementing the provisions of 
38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 
38 C.F.R. § 3.358.  However, VA subsequently promulgated 38 
C.F.R. § 3.361 to implement the provisions of the revised 
statute; this regulation, also applicable to claims for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed 
on or after 
October 1, 1997, is effective as of September 2, 2004.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  In its April 2007 SSOC, 
the RO cited to and applied the provisions of 38 C.F.R. § 
3.361.  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. § 3.361 in evaluating 
the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2009).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. 
§ 3.361(d) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA 
(i) failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) 
furnished the hospital care, medical or surgical treatment, 
or examination without a veteran's or, in appropriate cases, 
his representative's informed consent.  See 38 C.F.R. § 
3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional low back disability resulting from 
March 1990 lumbar spine surgery at a VA medical facility must 
be denied.

VA outpatient treatment records reflect the Veteran 
complaints of low back pain with bilateral radiculopathy 
beginning in 1989.  An August 1989 CT scan and X-ray showed 
an osteophyte with neural foramen narrowing bilaterally at 
the L5-S1 level.  A January 1990 magnetic resonance imaging 
(MRI) revealed a calcified disc encroaching on the L5 nerve 
roots at the L5-S1 level.  On March 6, 1990, the Veteran 
underwent a L5 laminectomy with bilateral L5 foraminotomy, 
and resection of spondylitic ridge, as well as L5-S1 
discectomy.  On March 7, he said that his left leg was better 
than it had been in 5 years, but he had right foot and post-
calf numbness with right foot drop.  On March 8, there was a 
decrease in the numbness in the right lower extremity. 

Private treatment records from Oregon Health Sciences 
University reflect that the Veteran complained of increased 
low back pain and radiculopathy in 1994.  In October 1994, he 
complained that his symptoms were ten times worse after the 
surgery.  It was noted that a June 1994 MRI showed 
significant scar formation at the L5-S1 level.  The physician 
opined that the MRI suggested that the Veteran's symptoms 
were due to scar formation at the operative site and that 
surgical exploration of the region would not provide any 
significant benefit to the Veteran.  Instead, spinal cord 
stimulation was conducted.  

The report of a June 2005 VA spine examination reflects that 
the Veteran said the 1990 back surgery was helpful for his 
left lower extremity, but resulted in severe pain and 
numbness in the right lower extremity.  X-rays showed disc 
degeneration at several levels, worse at the L4-5 level.  The 
examiner opined that the VA surgery created difficulties in 
the Veteran's right lower extremity, noting that it is well 
known that back surgeries carry large risks, which include a 
worsening of lumbar nerve root problems.  The examiner also 
opined that the additional disability ("bad results") did 
not result from an error in treatment.  

The evidence reflects that the Veteran has additional right 
lower extremity disability resulting from March 1990 lumbar 
spine surgery.  Hence, the Board turns to question of whether 
there is evidence of carelessness, negligence, lack of proper 
skill, error in judgment or fault on the part of VA, or an 
event that was not reasonably foreseeable.  The only medical 
opinion to directly address this question weighs against the 
Veteran's claim.  The June 2005 examiner opined that 
worsening nerve root problems is a common risk associated 
with back surgery.  The June 2005 examiner also opined that 
there was no evidence of error on the part of VA staff 
associated with the March 1990 surgery.    

Thus, the competent medical evidence supports a finding that 
the right lower extremity disability was a reasonably 
foreseeable event in the context of the surgery performed.  
Moreover, there is no medical suggestion whatsoever of any 
failure of VA to exercise the degree of care that would be 
expected of a reasonable health care provider.  Rather, the 
only medical opinion to address whether there was negligence 
or other fault on the part of VA health care professionals 
weighs against the claim.

The Board notes that the June 2005 VA examiner's conclusion 
was based on an examination of the Veteran and the pertinent 
medical evidence.  As such, the Board considers this opinion 
to be of great probative value in this appeal.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ((citing Wood v. 
Derwinski, 
1 Vet. App. 190, 192-93 (1992)), and Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (it is the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence).  Significantly, neither the Veteran nor his 
representative has presented or identified any existing 
medical evidence or opinion that contradicts this medical 
opinion, and, in fact, supports the claim.

In addition to the medical evidence addressed above, in 
reviewing this claim, the Board has considered the oral and 
written arguments advanced by the Veteran and his 
representative, on his behalf.  However, as noted above, this 
claim turns on the medical matters of whether there exists a 
medical relationship between any additional disability and VA 
surgical treatment, and, if so, the nature of such a 
relationship; these are matters within the province of 
trained professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons without appropriate medical training and 
expertise, neither the Veteran nor his representative is 
competent to provide a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.  

Under these circumstances, the Board concludes that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
resulting from March 1990 lumbar spine surgery, are not met; 
hence, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The Veteran's claim for service connection for a low back 
disability was previously denied by the RO in March 1990.  
Evidence then of record primarily consisted of service 
treatment records, private medical records from Central Point 
Medical Group, a private chiropractor, and VA treatment 
records.  The denial was essentially based on finding no 
evidence of an injury or chronic back disability in service.  

Although notified of the denial later in March 1990, the 
Veteran did not initiate an appeal of the RO's decision; 
hence, that decision is final based on the evidence of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim for service connection 
for a low back disability in January 2004.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the March 1990 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the RO's March 1990 denial 
includes the report of the June 2005 VA spine examination in 
which the examiner opined that based on the history of 
symptoms starting in the military, the Veteran's back problem 
"would be directly related to military."  This evidence, 
although not conclusive, when coupled with the Veteran's 
contentions of a back injury during service and a continuity 
of symptomatology since service, suggests a possible medical 
nexus between his current disability and service, which was 
not reflected in the record before the RO's March 1990 
decision.  

As this evidence had not previously been considered by agency 
adjudicators, and is not cumulative or redundant of evidence 
previously of record, it is "new." Moreover, since the 
additional evidence pertains to the matter of a medical nexus 
between the Veteran's current back disability and service, it 
relates to an unestablished fact necessary to substantiate 
the claim, and, when considered with the evidence already of 
record, raises a reasonable possibility of substantiating the 
claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
low back disability are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

III.  Higher Schedular Ratings for Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  
38 C.F.R. § 4.85, DC 6100 (2009).

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85 (2009).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2009):

(a) When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

(b) When the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated 
separately.  
38 C.F.R. § 4.86(b).

Where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  In this case, the RO has already granted 
staged ratings for the Veteran's hearing loss; hence, the 
Board will consider whether any further staged rating is 
warranted.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial 
compensable rating for bilateral hearing loss prior to June 
29, 2005, and a rating higher than 30 percent from June 29, 
2005 to March 23, 2009, is not warranted.



A.  Period Prior to June 29, 2005

The RO has assigned an initial, 0 percent rating from the 
June 30, 2003 grant of service connection to June 28, 2005.  
See 38 C.F.R. § 4.85, DC 6100.

On VA audiological evaluation in December 2003, pure tone 
thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
45
70
65
Left
50
60
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  The 
Veteran said that he had trouble hearing in most situations.  
The examiner noted that the Veteran had trouble hearing 
particularly in noisy situations.  

Applying the criteria for evaluating hearing loss to the 
findings of the December 2003 VA audiometric evaluation 
results in designation of no more than Level I hearing in 
each ear based on application of the reported findings to 
Tables VI and VII.  These findings warrant only a 0 percent 
(noncompensable) rating under 38 C.F.R. § 4.85, DC 6100.  
 
The Board points out that the results of audiometric testing 
obtained on the above evaluation does not reflect pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for either ear under 38 C.F.R. § 4.86.  

A September 2004 VA ear, nose, and throat (ENT) consultation 
notes the Veteran's complaints of bilateral hearing loss and 
tinnitus.  He was concerned that it interfered with his daily 
work and that female voices sounded like helium and male 
voices were muffled.  A November 2004 ENT note reflects that 
the Veteran had bilateral mild to moderate sensorineural 
hearing loss.  A November 2004 audiology consultation notes 
that the Veteran wore digital hearing aids.  Word recognition 
performance was very good in the right ear at comfortable 
listening levels, and progressively improved to good for four 
different presentation levels in the left ear.  

The Board also points out that private treatment records from 
Southern Oregon Audiology include the reports of December 
2003 and May 2004 audiological evaluations in graph (versus 
numeric) form and that VA is precluded from applying these 
graphic representations to audiometric data.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995). 

B.  Period from June 29, 2005 through March 23, 2009

The RO has assigned a 30 percent rating for bilateral hearing 
loss from June 29, 2005 through March 23, 2009.  See 38 
C.F.R. § 4.85, DC 6100.

On VA audiological evaluation on June 29, 2005, pure tone 
thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
55
60
65
60
Left
60
55
65
65

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 44 percent in the left ear.  The 
Veteran said he had difficulty hearing the television, 
telephone, and soft voices.  He also had difficulty hearing 
in small crowds.  It was noted that speech discrimination was 
fair, better in the right ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the June 29, 2005 audiometric evaluation results 
in designation of no more than Level V hearing in the right 
ear and Level VIII in the left ear based on application of 
the reported findings to Tables VI and VII.  These findings 
warrant a 30 percent rating under 38 C.F.R. § 4.85, DC 6100.  

The report of a June 29, 2005 ENT consultation reflects that 
the Veteran complained that the "quality" of sound has 
changed and he had significant noise distortion.  He 
complained that the distortion and reduction of his hearing 
was interfering with his work as a youth pastor and he was 
afraid that he would have to stop working.  

On VA audiological evaluation in March 2006, pure tone 
thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
55
60
65
70
Left
65
60
65
70

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 56 percent in the left ear.  The 
Veteran said he had trouble hearing the television and 
telephone.  He also had trouble hearing in noisy 
environments.

Applying the criteria for evaluating hearing loss to the 
findings of the March 2006 VA audiometric evaluation results 
in designation of no more than Level VI hearing in the right 
ear and Level VII in the left ear based on application of the 
reported findings to Tables VI and VII.  These findings 
warrant a 30 percent rating under 38 C.F.R. § 4.85, DC 6100.  

The Board points out that the results of audiometric testing 
obtained on the above evaluations do not reflect pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for either ear under 38 C.F.R. § 4.86.  

The report of a March 2006 VA examination for a TDIU reflects 
that the examiner opined that it seemed the Veteran's "ENT 
audio-related disabilities alone prevent him from following 
his chosen occupation."

C.  Both Periods

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

As will be discussed further below, there is some evidence 
suggesting the Veteran's hearing loss may markedly interfere 
with employment.  As such, the Board is remanding the claims 
for higher ratings for bilateral hearing loss for extra-
schedular consideration by the RO in the first instance.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the 
December 2003, June 2005, and March 2006 audiological 
evaluations are adequate for the purposes of assigning 
schedular ratings for the Veteran's bilateral hearing loss.
  
For all the foregoing reasons, the Board finds that there is 
no basis for further staged rating, pursuant to Fenderson 
(cited above), and that an initial, compensable rating for 
bilateral hearing loss prior to June 29, 2005, and a rating 
higher 30 percent for bilateral hearing loss from June 29, 
2005 to March 23, 2009, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, given the method 
of deriving ratings for hearing loss, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional disability resulting from March 1990 
lumbar spine surgery at a VA medical facility, is denied.

As new and material evidence to reopen the claim for service 
connection for a low back disability has been received, to 
this limited extent, the appeal is granted.

An initial, compensable, schedular rating for bilateral 
hearing loss prior to June 29, 2005, is denied.

A schedular rating higher than 30 percent for bilateral 
hearing loss, from June 29, 2005 through March 23, 2009, is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claims remaining on appeal.  .

With regard to the claims for higher ratings for bilateral 
hearing loss on an extra-schedular basis, as mentioned, the 
March 2006 VA examiner opined that it seemed the Veteran's 
service-connected ENT/audio-related disabilities precluded 
him from seeking employment in his chosen field.  When 
considered in the context of the increased rating claim for 
which an appeal has been perfected, this evidence suggests 
that the bilateral hearing loss disability may result in 
marked interference with employment - i.e., beyond that 
contemplated in the assigned rating - a consideration for 
invoking the procedures for assignment of a higher rating on 
an extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b).

However, the record reflects that the RO has not adequately 
considered the provisions of 38 C.F.R. § 3.321(b).  Although 
the December 2005 SOC includes citation to the regulation, 
the RO did not discuss or make any determinations with regard 
to whether the Veteran is entitled to a higher rating for 
bilateral hearing loss on an extra-schedular basis.

Given the assertions of the Veteran, and the March 2006 VA 
examiner's opinion, and to avoid any prejudice to the 
Veteran, the RO should address the applicability of the 
provisions of 38 C.F.R. § 3.321(b), in the first instance 
(and, if denied, give him and his representative notice and 
an opportunity to respond).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

With regard to PTSD, the Veteran contends that he has PTSD as 
a result of several events in service, including as a result 
of a sexual assault that occurred during a June 1969 
septectomy.  The pertinent regulation, 38 C.F.R. § 
3.304(f)(3), requires VA to provide certain notice to a 
veteran in cases where he or she claims PTSD due to personal 
assault.  Specifically, § 3.304(f)(3) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than a veteran's service records may 
corroborate a veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) 
(2009).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than a 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The record does not indicate the RO advised the Veteran that 
evidence from alternative sources other than his STRs or 
evidence of behavior changes may constitute credible 
supporting evidence of the personal assault.  So a remand is 
necessary to advise him of this, and to allow him the 
opportunity to submit additional evidence.  

With regard to anxiety, on November 2005 VA examination, the 
Veteran was diagnosed with major depressive disorder, panic 
disorder, and generalized anxiety disorder (on Axis I).  The 
examiner noted that some of his symptoms seemed to be related 
to his failed back surgery in March 1990.  The examiner also 
noted that the Veteran associated his anxiety symptoms to his 
military service, but the examiner did not offer an opinion 
with regard to this.  [Parenthetically, the Board notes that 
the examiner opined that at least some of the Veteran's 
depression was related to his service-connected hearing loss 
and tinnitus, and, as mentioned, service connection has been 
granted for major depression.]  

Given the inadequacy of the November 2005 VA medical opinion 
with respect to the Veteran's generalized anxiety disorder 
and panic disorder, the Board finds that further 
clarification is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Hence, the RO should arrange for further claims file review 
by the examiner who conducted the November 2005 VA 
examination to obtain a supplemental opinion, with supportive 
rationale based upon consideration of the claims file.  The 
VA examiner should clarify whether the Veteran's generalized 
anxiety disorder and panic disorder are related to his 
military service, to include any service-connected 
disabilities.  The RO should arrange for the Veteran to 
undergo further psychiatric examination only if the November 
2005 VA examiner is unavailable or the requested opinion 
cannot be provided without an examination of the Veteran.  

With regard to the low back disability, the Veteran's STRs 
are unremarkable for any treatment, findings, or diagnosis of 
a back disability during service.  The June 2005 VA examiner 
opined that, based on the history of symptoms starting in 
military, the Veteran's back problems "would be directly 
related to military."  The examiner, however, did not 
provide any rationale with respect to this opinion.  

The Veteran asserts that he injured his back falling down a 
hatch in service.  During the June 2009 Board hearing, he 
said he has had back problems since the fall.  The Board 
notes that a layperson is competent to report on matters 
observed or within his or her personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also 
competent to testify about observable symptoms or injury 
residuals, such as low back pain.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the Veteran's assertions of an in-service back injury 
and continuity of symptomatology, post-service findings of a 
low back disability, the Veteran's assertions as to a 
relationship between the two, the Board finds that further 
examination and medical opinion is needed to resolve the 
claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

With regard to the ear disability, the Veteran has been 
service-connected for bilateral hearing loss and for tinnitus 
- disabilities that resulted from decompression training 
during service.  Post-service, he has had periodic complaints 
of ear infections, disequilibrium, balance problems, and 
vertigo.  A June 2005 VA outpatient treatment record notes 
possible Meniere's disease.  A follow-up record reflects that 
the ENT physician was concerned about a round window fistula 
and noted that the Veteran's symptoms were not consistent 
with Meniere's disease. 

Given the in-service ear problems associated with 
decompression training, post-service complaints of 
disequilibrium and balance problems, the Veteran's assertions 
as to a relationship between the two, and the absence of any 
current medical opinion on the question of nexus, the Board 
finds that further examination and medical opinion is needed 
to resolve the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. 
App. at 81.

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic and ENT examinations, by appropriate physicians, 
at a VA medical facility.  The Veteran is hereby advised that 
failure to report for any scheduled examination, without good 
cause, shall result in the denial of the reopened claim for 
service connection for a back disability and may result in 
denial of the original claims for service connection (as the 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the Veteran 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the White 
City VA Medical Center (VAMC) dated through August 2006.  

In a February 2008 VA Vocational Rehabilitation and 
Employment letter, it was noted that the Veteran's status was 
changed from pursuing training and education to "IL" 
Independent Living, a designation used for individuals who 
are no longer feasible to maintain employment or 
substantially gainful activity.  The Veteran's vocational 
rehabilitation records have not been associated with the 
claims file.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain the 
Veteran's vocational rehabilitation records, and any records 
of treatment for disabilities remaining on appeal from the 
White City VAMC since August 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter meets the requirements of 38 
C.F.R. § 3.304(f) as regards the Veteran's claim for PTSD 
based on a personal assault.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  

With regard to the claim for special monthly compensation 
based on the need for regular aid and attendance, on the May 
2009 VA Form 9, the Veteran requested a Board hearing at the 
RO.  A review of the record, however, indicates the Veteran 
has not been afforded a hearing regarding this particular 
matter and has not otherwise withdrawn his request for this 
hearing.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Therefore, a remand of this matter to the RO is 
warranted.   38 C.F.R. § 20.700(a) (2009).

As a final matter, the Board also points out that any 
decision with respect to the low back disability may affect 
the Veteran's claims for service connection for right lower 
extremity numbness and tingling, for bilateral hip arthritis, 
for foot arthritis, for right calf and foot atrophy, as the 
Veteran contends that these disabilities are secondary to the 
low back disability.  These claims, as well as the claim for 
a TDIU, are inextricably intertwined with the claim for 
service connection for a low back disability.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As these claims should be considered together, 
it follows that, any Board action on these claims, at this 
juncture, would be premature.  Hence, a remand of these 
matters is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should schedule the appellant 
for a Board hearing with respect to the 
claim for special monthly compensation, in 
accordance with his May 2009 request.  The 
RO should notify the appellant of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2009).  

2.  The RO should obtain all outstanding 
records of VA evaluation and/or treatment 
for disabilities remaining on appeal since 
August 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should associate with the 
claims file any existing vocational 
rehabilitation records or folder.  The RO 
must follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  The RO should also ensure that 
its letter meets the requirements of 38 
C.F.R. § 3.304(f) as regards the Veteran's 
claim for PTSD based on a personal 
assault.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

6.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the Veteran's 
response has expired, the RO should 
arrange for further claims file review by 
the physician that conducted the November 
2005 VA psychiatric examination to obtain 
a supplemental opinion.

The examiner should offer an opinion 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
generalized anxiety disorder and panic 
disorder was incurred in or is otherwise 
related to his military service, to 
include as secondary to his service-
connected disabilities.  In rendering the 
requested opinion, the VA examiner should 
specifically consider and discuss all 
pertinent evidence.

If the November 2005 VA examiner is 
unavailable or the requested opinion 
cannot be provided without an examination 
of the Veteran, the RO should arrange for 
the Veteran to undergo a VA psychiatric 
examination, by an appropriate physician 
at a VA medical facility, to obtain the 
above-requested opinion.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

7.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA ENT and orthopedic 
examinations, by appropriate physicians, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

Orthopedic Examination:  The VA examiner 
should clearly identify all current 
disabilities of the Veteran's low back, to 
include his secondary complaints of right 
lower extremity numbness and tingling, 
bilateral hip arthritis, right foot 
arthritis, and right calf and foot atrophy.  
Then, with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such 
disability had its onset in or is otherwise 
medically related to service.  

ENT Examination:  The VA examiner should 
clearly identify all current disabilities 
associated with the Veteran's complaints of 
disequilibrium and balance problems, to 
include Meniere's disease and round window 
fistula.  Then, with respect to each such 
diagnosed disability, the physician should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability had its 
onset in or is otherwise medically related 
to service, to include the decompression 
training.

Each physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

8.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the RO 
should adjudicate the remaining claims.  
The RO should adjudicate the claims for 
higher ratings for bilateral hearing loss 
on an extra-schedular basis (pursuant to 38 
C.F.R. § 3.321(b)).  If the Veteran fails, 
without good cause, to report to the 
scheduled orthopedic examination, in 
adjudicating the claim for service 
connection a low back disability, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim for service 
connection for a low back disability, on 
the merits, in light of all pertinent 
evidence and legal authority.  

11.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


